Case 2:18-bk-20151-ER              Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12         Desc
                                     Main Document    Page 1 of 9

  1   SAMUEL R. MAIZEL (Bar No. 189301)
      samuel.maizel@dentons.com
  2   TANIA M. MOYRON (Bar No. 235736)
      tania.moyron@dentons.com
  3   DENTONS US LLP
      601 South Figueroa Street, Suite 2500
  4   Los Angeles, California 90017-5704
      Tel: (213) 623-9300 / Fax: (213) 623-9924
  5
      Attorneys for the Chapter 11 Debtors and
  6   Debtors In Possession

  7
                                UNITED STATES BANKRUPTCY COURT
  8
                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
  9
      In re                                                 Lead Case No. 2:18-bk-20151-ER
 10
      VERITY HEALTH SYSTEM OF                               Jointly Administered With:
 11   CALIFORNIA, INC., et al.,                             CASE NO.: 2:18-bk-20162-ER
                                                            CASE NO.: 2:18-bk-20163-ER
 12               Debtors and Debtors In Possession.        CASE NO.: 2:18-bk-20164-ER
                                                            CASE NO.: 2:18-bk-20165-ER
 13   El Affects All Debtors                                CASE NO.: 2:18-bk-20167-ER
                                                            CASE NO.: 2:18-bk-20168-ER
 14                                                         CASE NO.: 2:18-bk-20169-ER
      0 Affects Verity Health System of                     CASE NO.: 2:18-bk-20171-ER
        California, Inc.                                    CASE NO.: 2:18-bk-20172-ER
 15   O Affects O'Connor                                    CASE NO.: 2:18-bk-20173-ER
      0 Affects Saint Louise Regional Hospital              CASE NO.: 2:18-bk-20175-ER
 16   0 Affects St. Francis Medical Center                  CASE NO.: 2:18-bk-20176-ER
      0 Affects St. Vincent Medical Center                  CASE NO.: 2:18-bk-20178-ER
 17   0 Affects Seton Medical Center                        CASE NO.: 2:18-bk-20179-ER
      0 Affects O'Connor Hospital Foundation                CASE NO.: 2:18-bk-20180-ER
 18   0 Affects Saint Louise Regional Hospital              CASE NO.: 2:18-bk-20181-ER
        Foundation
 19   0 Affects St. Francis Medical Center of
        Lynwood Foundation                                  Chapter 11 Cases
 20   0 Affects St. Vincent Foundation
      0 Affects St. Vincent Dialysis Center, Inc.           SUPPLEMENTAL DECLARATION OF
 21   0 Affects Seton Medical Center Foundation             PEGGY J. OPP IN SUPPORT OF DEBTORS'
      0 Affects Verity Business Services                    APPLICATION FOR ENTRY OF AN ORDER
 22   O Affects Verity Medical Foundation                   AUTHORIZING EMPLOYMENT OF KANSAS
      0 Affects Verity Holdings, LLC                        CITY SERIES OF LOCKTON COMPANIES,
 23   0 Affects De Paul Ventures, LLC                       LLC, AS ADVISOR TO THE DEBTORS IN
      O Affects De Paul Ventures - San Jose                 THE DISPOSITION OF MARILLAC
 24     Dialysis, LLC                                       INSURANCE COMPANY, LTD. NUNC PRO
                                                            TUNC TO SEPTEMBER 6, 2019
 25                    Debtors and Debtors In Possession.
                                                            [RELATES TO DOCKET NO. 3601]
 26

 27

 28



      US Active1114043781W-1
      I12fft9530\V-2
Case 2:18-bk-20151-ER             Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12                             Desc
                                    Main Document    Page 2 of 9

                   I, Peggy J. Opp, hereby declare as follows:

  2                1.      I am a Vice President—Senior Account Executive for Kansas City Series of

  3    Lockton Companies, LLC ("Lockton"). I submit this supplemental declaration in support of the

  4    Debtors' Application for Entry of an Order Authorizing Employment of Lockton, as Advisor to

  5    the Debtors in the Disposition of Marillac Insurance Company, Ltd. Nunc Pro Tunc to September

  6    6, 2019 (the "Application") [Docket No. 3601].1

  7                2.      Except as otherwise noted, I have personal knowledge of the matters set forth

  8    herein, and, if called as a witness, I would testify thereto. Certain of the disclosures herein,

  9    however, relate to matters within the personal knowledge of other professionals at Lockton and

 10    are based on information provided by such professionals.

 11                 3.     In connection with the Application, I submitted an initial declaration (the "Initial

 12    Declaration") describing Lockton's connections with the Debtors and other Potential Parties in

 13    Interest in these Chapter 11 Cases. The Initial Declaration was appended to the Application.

 14                 4.     As noted in the Initial Declaration, Lockton had completed an initial review of

 15    potential parties in interest. Lockton has now had an opportunity to search all 17,000+ scheduled

 16    and filed claimants in these bankruptcy cases for potential matches against Lockton clients in the

 17    past three years and those relationships have been identified on a list annexed hereto as Exhibit A

 18    (the "Client Match List"). Through the information generated from the aforementioned inquiry

 19    and though follow-up inquiries to Lockton professionals listed on the Client Match List, Lockton

 20    has determined that Lockton's representations of the clients on the Client Match List concerned

 21    matters unrelated to the Debtors.

 22                 I declare under penalty of perjury under the laws of the United States that the foregoing is

 23    true and correct.

 24

  25

  26

  27
        I     All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
  28          Application.

                                                                  -2-


        US Active1114043781W-1
        1128159530\V-2
Case 2:18-bk-20151-ER          Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12     Desc
                                 Main Document    Page 3 of 9

  1   Dated: January 15, 2020

  2                                                      (
  3                                                  Peggy J. Opp
                                                     VP—Senior Account Executive
  4                                                  Kansas City Series of Lockton
                                                     Companies, LLC
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   -3-


      US Active1114043781W-1
      11209530W-2
Case 2:18-bk-20151-ER          Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                 Main Document    Page 4 of 9

                                               EXHIBIT A

                                             Client Match List



      AAA Auto Club Enterprises

      AAF International

      Abbott Laboratories

      ABM Government Services, LLC

      Adrian Kaiser

      AHMC Healthcare Inc.

      Alexis Revenue Group, LLC

      All Care Medical Group

      Allied Electronics, Inc

      Allina Health and Aetna Insurance Holding Company LLC

      Ambulatory Care Management, LLC

      Anesthesia Care Consultants, Inc.

      Anixter Inc.

      AT&T Services Inc.

      Athens Services

      Aya Healthcare, Inc.

      Backstage Connection, LLC

      Bayer HealthCare LLC

      BC Technical, Inc.

      BDO USA, LLP




      US Active1114043781W-1
      112869530`,V-2
Case 2:18-bk-20151-ER          Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                 Main Document    Page 5 of 9

  1   Berkshire Hathaway Specialty Insurance
  2
      Biocare Holdings. LLC
  3
      Blue Cross & Blue Shield of Kansas City
  4
      Bush, John Ryan
  5

  6   CareFusion Corporation

  7   Centinela Radiology Medical Group

  8   Central Health Plan of California - INACTIVE
  9
      Cerner Corporation - INACTIVE

      Certified Supplv,Ine dba Johnstone Supply of Denver

      Champion Medical Technologies Inc.

      Charter Communications

      Christy Dickson

      Cigna Individual, Individual

      City National Bank of Shenandoah
 17
      CO Architects
 18
      Coca-Cola Bottlers' Sales & Service Company LLC
 19

 20   Cochlear Americas-INACTIVE

 21   Cox Air Systems, Inc.

 22   Culver West Health Center, LLC
 23
      Darling Ingredients Inc. et al.
 24
      Tommy Lee
 25
      DISH Network Corporation
 26

 27   Dorel Juvenile Group, Inc.

 28
                                                   -2-


      US Active1114043781W-1
      112809530\V-2
Case 2:18-bk-20151-ER          Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                 Main Document    Page 6 of 9

     DS Waters of America, Inc.-INACTIVE

      ECMC Grou

      EMD Millipore Corporation

      Galls -INACTIVE

      Gra\ bar Electric Company, Inc.

      Haven Health Group, LLC

      Advanced Surgical Institute

      Henry Mayo Newhall Memorial Hospital

      Heritage Food Service Group, Inc

      Halyard, Inc.

      HSS Inc - NQDC

      IHP Capital Partners

      Summit Medical Group LLC

      Iridex Corporation

      James Loomis

      James Thomas

      Jeremiah & Jocelyn Cockrum

      Johnson & Johnson-Comp

      K2M Group Holdings, Inc.

      Kaiser Foundation Health Plan of Colorado

      KCI Incorporated

      Konica Minolta Business Solutions U.S.A., Inc.-LIA

      Kronos (US), Inc.


                                                   -3-


      US Active1114043781W-1
      112095301V-2
Case 2:18-bk-20151-ER           Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                  Main Document    Page 7 of 9

  1   Liberty Mutual Holdings Company. Inc.
  2
      LinkedIn Corporation
  3
      Lisa Reed
  4
      Luminex Corporation
  5

  6   Main Street Clinical Laborato

  7   Martha Perez-Mugg, Violet Mugg„ Michael Mugg

  8   Medical Solutions, LLC
  9
      Medical Waste Management
 10
      Medline Industries, Inc.
 11
      MGC Dia . 1 ostics Cor 1 oration
 12

 13   Mission Linen Supply

 14   Molnlycke Health Care US, LLC

 15   Mood Media
 16
      Mountain View Hospital LLC
 17
      NAVEX Global, Inc.
 18
      Nekoosa Coated Products LLC
 19

 20   Neogenomics Laboratories Inc.

 21   NeoGenomics Laboratories, Inc. - LIA

 22   Nestle USA, Inc.
 23
      Office Depots, Inc.
 24
      Omnicare, Inc. INACTIVE
 25
      Optum Energy Solutions
 26

 27   OsteoMed, LLC

 28
                                                    -4-


      US Active 1140437811V-1
      112809530W-2
Case 2:18-bk-20151-ER           Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                  Main Document    Page 8 of 9

  1    Polsinelli PC
  2
       Premier Healthcare Solutions, Inc.
  3
       Rhinotek Computer Products
  4
       Rhythmlink International, LLC
  5

  6    Robert and Katherine Hoyt

  7    Robert Bennett

  8    RPC Feast, LLC
  9
       RTI Surgical, Inc.
 10
       Sagent Pharmaceuticals, Inc
 11
       Savvy Travelers, Inc.
 12

 13    SCAN Health Plan

 14    Sedgwick LLP

 15    Sprint Corporation
 16
       Stratus Video LLC
 17
       Technical Safety Services Inc.-LIA
 18
       Technical Safety Services, LLC
 19

 20    Tenet Healthcare Corporation

 21    The Hartford Financial Services Group

 22    U.S. HeafthWorks Medical Group
 23
       Uline Inc.
 24
       USAA Mutual Funds Trust
 25
       Valley Presbyterian Hospital
 26

  27   Verity Health System of California, Inc.

  28
                                                    -5-


       US Active1114043781W-1
       112E9530\V-2
Case 2:18-bk-20151-ER           Doc 3943 Filed 01/15/20 Entered 01/15/20 09:14:12   Desc
                                  Main Document    Page 9 of 9

  1   VHAGS-FMOL - St. Francis Medical Center
  2
      Vitalant
  3
      Vizient Inc.
  4
      Vvaire Medical Payroll LLC - LIA
  5

  6   Windstream

  7   York Risk Services Group Inc.

  8

  9




 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    -6-


      US Active11140437811V-1
      112809530\V-2
